674 S.E.2d 679 (2009)
EDMUNDS
v.
EDMUNDS.
No. 23A09.
Supreme Court of North Carolina.
February 13, 2009.
Benton H. Walton, III, C. Martin Scott, II, Whiteville, for Edmunds & High.
Paul Ekster, Dennis Worley, Tabor City, for Donald Edmunds.
The following order has been entered on the motion filed on the 11th day of February 2009 by Defendants (Edmunds & High) for Extension of Time to File Brief:
"Motion Allowed. Defendant (Edmunds and High) shall have up to and including the 26th day of February 2009 to file and serve his/her brief with this Court. By order of the Court in conference this the 13th day of February 2009."